This is a suit for damages brought by J. E. and Alice Price, husband and wife, for themselves, and for their two boys, 10 and 12 years of age, against the Texas Electric Railway Company.
The substance of the allegations are that they reside out of the town of Waxahachie on the line of defendant's railway; that their children, Oliver and Elsie, attend the public schools in said town, and in doing so ride upon defendant's cars, and were so riding upon its cars on the 22d of November, 1917, when they were carried past their home for a distance of five miles, and they were compelled to walk back, etc.
The father and mother sought recovery because of fear, anxiety, and anguish for the safety of their children, and to recover for the children because of fear, anxiety, and mental anguish upon their part.
After the introduction of evidence the *Page 1093 
mother and father abandoned their suit, and the cause was submitted to the jury, with instruction that, if the boys were negligently carried past their stop, and the conductor declined to furnish them transportation back home, and as a result the boys were put off at a distance from home and walked part of the way back, and either of them were caused to suffer from "fear, anxiety, and mental anguish," then they should find for plaintiffs. The jury found for the boys and fixed the damages at $162.50 each, from which this appeal.
It is urged that the court erred in refusing peremptory instruction for defendant. The proposition is that there was neither declaration nor proof of any physical injury suffered by either of the boys, and that in such case there can be no recovery for mental suffering alone. The assignment is sustained upon the authority of G., C.  S. F. Ry. Co. v. Trott, 86 Tex. 412, 25 S.W. 419, 40 Am. St. Rep. 866; Kansas City v. McDonald, 60 Kan. 481, 57 P. 123, 45 L.R.A. 433.
Reversed and rendered.